DETAILED ACTION
Claims 1-20 are pending.
Claims 1-9 have been withdrawn.
Claims 10-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 10-20) in the reply filed on April 19, 2022, is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application (62/801,046) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
Regarding the IDS submitted on July 30, 2021:
Foreign patent documents 2, 4, and 11, have not been considered because applicant has not provided copies as required by 37 CFR 1.98(a)(2).  For foreign patent document 2, applicant cited a U.S. equivalent.  However, applicant still needs to provide a copy for foreign patent document 2 itself.
NPL document 3 has not been considered because the cited date does not match that on the submitted document.
NPL document 5, has not been considered because applicant did not provide a copy as required by 37 CFR 1.98(a)(2).
Applicant has not cited relevant page numbers for the NPL documents, as required by 37 CFR 1.98(b)(5).  The documents have been considered this time, but future citations must include relevant page citations to be considered.
The examiner notes that applicant submitted a copy of WO 2020/163327, but it has not been cited on the IDS.  Thus, it has not been considered.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following minor informalities:
In line 1, delete “an”, which does not agree, grammatically, with “hardware” in the next line.
The examiner recommends breaking up the second sentence into multiple sentences for improved readability.
In line 3, replace “One or more than one” with --At least one--.
In line 4, replace “blocks” with --block-- because the former does not agree, grammatically, with the current language or that suggested by the examiner.
The second to last sentence is unclear.  If there is only one AI compute engine block, how could there be data exchange between themselves, which presumably is referring to multiple engine blocks?
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0007], 2nd to last line, what is “for more no of inputs”?
In paragraphs [0025], [0048], and [0097] (and any other location the examiner may have missed), replace all attorney docket numbers with the corresponding U.S. Patent Application numbers, and any corresponding patent numbers, if they exist.
Paragraphs [00161]-[00171] appear to include similar language as claims 10-20, and thus, include similar problems as claims 10-20.  Please correct these paragraphs for similar reasons set forth below in objections/rejections of claims 10-20.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 1, replace “AI” with --artificial intelligence (AI)--.  All terms should be fully spelled out before being abbreviated.
In line 10, delete the 2nd instance of “state”.
In line 14, insert --and-- after the semicolon, since there is only one remaining component of the processing engine.
Claim 11 is objected to because of the following informalities:
In line 2, is “a local memory” meant to be the same as the local memory in claim 10, line 9?  If so, please replace “a” with --the--.
Claim 16 is objected to because of the following informalities:
In line 2, “(CNN) forward/backward” is grammatically incorrect.  Please reword to explain what this means.  If applicant claiming a CNN with forward or backward propagation?
Similarly, in lines 2-3, “(FC) forward/backward” is grammatically incorrect.
All claims are objected to due to their dependence on an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 14, line 3, “the general purpose register”.  Please insert --at least one-- after “the” to match the language in claim 10.
In claim 15, line 6, “the AI parameters”.  While claim 10 sets forth parameters memory, there is no recitation of actual AI parameters.  Additionally, is applicant referring to AI solution model parameters, AI security parameters, or both?
In claim 15, line 7, “the AI solution model”.  While claim 10 sets forth an AI solution model parameters memory, there is no recitation of an action AI solution model.
In claim 16, “the AI methods”.  There’s only one AI method in claim 15.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Power et al., WO 2018/211129 A1 (herein referred to as Power) or, in the alternative, under 35 U.S.C. 103 as obvious over Power in view of David, U.S. Patent Application Publication No. 2019/0080243 A1.
Referring to claim 10, Power has taught a re-configurable AI compute engine (from at least FIG.15, pooling may or may not be performed 1514, 1516 and, thus, there is configuration.  FIG.6 also show various bus couplings through switches, etc., to realize different configurations), comprising:
a) a processing engine (FIG.5, the combination of 512 and 514);
b) an AI processing controller coupled to the processing engine (FIG.5, 502);
c) an AI solution model parameters memory coupled to the processing engine (FIG.5, 508, which stores filter/kernel parameters used in the AI model (paragraph [0068])); and
d) an AI parameters memory coupled to the processing engine (FIG.5, 506, which stores input parameters);
e) wherein the processing engine comprises:
e1) at least one AI processing logic unit (AI-PLU) (FIG.6, at least multiplier 602 (and optionally adder 604));
e2) a local memory (FIG.5, 514);
e3) a state machine state (paragraph [00144, 1st sentence) comprising a retrieve state (inputs are inherently retrieved from memory 506), a compose state (FIG.15, inputs are provided to convolution logic in 1504, 1506, 1510), an execute state (FIG.15, 1506, 1512, 1514, 1516), and a transfer/write back state (FIG.15, 1518);
e4) trigger in/out registers (note, from FIG.5, that the processing engine includes 256 DPEs, and each DPE is of the form shown in FIG.6.  In FIG.6, there are registers 662, 604, 606, and 634.  Any one or more of these may be a trigger in/out register.  For instance, register 662 registers data from an adjacent DPE and presence of this data will cause a convolution to occur.  Thus, it is a trigger in register.  Note that each DPE has a register 662.  Thus, there are many trigger in/out registers);
e5) at least one control register (FIG.6, 634.  This register stores a control signal (Y_FF) output by the comparator 608.  Y_FF is used as at least controls 644, 652, and 660 to control other logic);
e6) at least one special purpose register (FIG.6, 604, which is an accumulator.  This performs the special purpose of storing an accumulated value);
e7) at least one general purpose register (FIG.6, 606.  This contents of this register are able to be compared, multiplied, cleared, set by the accumulator, or set by the multiplier via bypass 622.  As such, this has many different purposes and is a general-purpose register); and
f) wherein the at least one AI-PLU, the state machine, the trigger in/out registers, the at least one control register, the at least one special purpose register, and the at least one general purpose register are coupled via an intra block connect bus for communication and control (see FIG.6.  All components are connected via a connect bus, directly or indirectly).
g) With respect to the compute engine being secure, the AI parameters memory being an AI security parameters memory, and the processing engine comprising at least one security processing logic unit (S-PLU) that is also coupled to the intra block connect bus, this is not patentable for multiple reasons:
	g1) From paragraph [00227], this accelerator may be part of an Internet of Things (IoT).  From paragraph [00234], the IoT is protected via authentication and authorization.  There may also be security enhancements and resources may be hidden (paragraph [00230]).  Thus, as there is related security, the compute engine is secure, any parameters may be called security parameters, and any processing logic unit may be called a security processing logic unit (S-PLU), one of which would be the inherent adder that performs accumulation (604) of multiplication results.  Under this interpretation, the claim is rejected under 35 U.S.C. 102.
	g2) Alternatively, the CNN of Power includes hidden layers (e.g. paragraphs [0027]-[0028]), meaning they are not visible to external systems.  This amounts to a level of security where hidden layers are not directly accessible to the outside.  As such, the compute engine is secure, any parameters may be called security parameters, and any processing logic unit may be called a security processing logic unit (S-PLU), one of which would be the inherent adder that performs accumulation (604) of multiplication results.  Under this interpretation, the claim is rejected under 35 U.S.C. 102.
	g3) Alternatively, even if one could argue that Power has not taught the claimed secure/security limitations, David has taught using a CNN for facial recognition in images from a security camera.  This is useful for automated unlocking of a door (upon detecting familiarity) or alarm (in case of an unfamiliar breach) (see paragraph [0058]).  As a result, in order to learn faces and take automatic action to try to improve security and convenience for approved individuals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Power to run images from a security camera through the CNN.  This then necessarily results in the compute engine being a secure compute engine, the parameters memory 506 being a security parameters memory (to store images from a security camera), and any logic unit within the CNN circuitry in FIG.6 being a security processing logic unit (S-PLU), one of which would be the inherent adder that performs accumulation (604) of multiplication results.  Under this interpretation, the claim is rejected under 35 U.S.C. 103.
Referring to claim 11, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the retrieve state of the state machine is configured to retrieve input from a local memory of an AI system lane (see FIG.5, where the DPEs retrieve input data from local memory 506).
Referring to claim 12, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the compose state of the state machine is configured to compose an input to the at least one AI-PLU (see FIG.15.  Inputs have to be provided to the multiplier for convolution to occur).
Referring to claim 13, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the execute state of the state machine is configured to provide an execute signal to the at least one S-PLU or the at least one AI-PLU, or a combination thereof to process input data (again, the multiplier and adder are signaled to perform convolution on the input data).
Referring to claim 14, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the transfer/write back state of the state machine is configured to write back partial results from an output of the at least one AI-PLU or the at least one S-PLU to the general purpose register (see FIG.6, which shows output of the S-PLU (accumulator) going to the GPR 606) or to transfer a final output from the at least one AI-PLU or the at least one S-PLU to the local memory (see FIGs.5-6, which shows final output (data out 626) of the S-PLU (accumulator) going to the local memory 514).
Referring to claim 15, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the at least one AI-PLU comprises: a set of multipliers (FIG.6, 602.  Again, note that there are 256 multipliers 602, as FIG.6 shows just one of 256 DPEs); a set of comparators (for similar reasons there, are multiple comparators 608); and a set of adders (for similar reasons, there are multiple adders 604); wherein the set of multipliers, comparators, and adders are configured by the AI parameters to process AI methods based on dimensions of the AI solution model, type of AI method, and memory width; and wherein the at least one AI-PLU is configured to process vectors at a single clock in a pipelined configuration.
Referring to claim 16, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 15, wherein the AI methods comprise convolutional neural network (CNN) forward/backward, fully connected (FC) forward/backward, max-pooling (see FIG.16, 1606, which sets forth a max pooling option), or un-pooling, or a combination thereof.
Referring to claim 17, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the at least one AI-PLU is implemented as at least one AI-PLU instance (again, there are multiple AI-PLUs because the logic of FIG.6, which includes an AI-PLU, is instantiated 256 times).
Referring to claim 18, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 17, wherein the at least one AI-PLU instance comprises a convolutional neural network (CNN) AI processing block/engine (Power is related to a CNN, as disclosed throughout) configured for forward/backward propagation (paragraphs [0032] and [00139] refer to training the CNN.  This necessarily includes forward propagation, in which images are sent through the CNN, and backwards propagation, which calculates the error based on the known images and updates the parameters of the CNN to try to improve accuracy).
Referring to claim 19, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 17, wherein the at least one AI-PLU instance comprises a max-pooling AI processing block/engine (see FIG.16, 1606, which sets forth a max pooling option) configured for forward/backward propagation (for reasons set forth in the rejection of claim 18, the CNN is configured for forward/backward propagation.  As such, any component therein, including logic for max pooling is configured for such propagation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Power, alone or in view of David, in view of Noh et al., “Learning Deconvolution Network for Semantic Segmentation”, May 2015, 10 pages (herein referred to as Noh).
Referring to claim 20, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 17, but has not taught wherein the at least one AI-PLU instance comprises an un-pooling AI processing block/engine configured for back propagation.  However, Noh has taught including un-pooling to help resolve the loss in special information during the pooling process by reconstructing the original size of the input image (see section 3.2.1).  As such, to restore spatial information, i.e., preserve structure of the stimulus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Power such that the at least one AI-PLU instance comprises an un-pooling AI processing block/engine.  The examiner notes that, as described above, because the CNN is configured for forward/backward propagation, any component therein, including logic for un-pooling is configured for back propagation.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chakradhar et all., U.S. Patent Application Publication No. 2011/0029471, has taught 
a CNN coprocessor with a configurable input switch that is programmed by a controller.  Multiple types of registers are shown in the controller.
Sheller et al., U.S. Patent Application Publication No. 2019/0042878, has taught sending an AI model to an edge device and configuring/training the device according to that model.  The model may have public and private layers, the latter being encrypted for security.
Mody et al., U.S. Patent Application Publication No. 2019/0005375, has taught secure CNN acceleration with encryption/decryption used between layers.
Gu et al., U.S. Patent Application Publication No. 2019/0392305, has taught privacy-enhanced deep learning cloud services, where a neural network such as a CNN may be partitioned and the front end is run in a trusted environment and on encrypted data.
	Ferreira Moreno et al., U.S. Patent Application Publication No. 2019/0370634, has taught protecting data used by machine learning models.
Doshi et al., U.S. Patent Application Publication No. 2019/0044918, has taught AI model and data camouflaging techniques for cloud edge.
Das et al., U.S. Patent Application Publication No. 2018/0322390, as cited by applicant, has taught optimized machine learning including registers for configuring a multiplier (FIG.7B) for a CNN.  Feedback and feed-forward are also shown in FIG.12.
Zeiler et al., “Visualizing and Understanding Convolutional Networks”, November 2013, 11 pages, has taught CNNs including back-propagation and un-pooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183